DETAILED ACTION
Terminal Disclaimer
1.   The terminal disclaimer filed on 8/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  16/897,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.    Claims 14-31 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 14, which include,
an imaging lens comprising in order from an object side to an image side, a first lens being a double-sided aspheric lens, a second lens, an aperture stop, a third lens having a convex surface facing the image side near the optical axis, a fourth lens, a fifth lens, and a sixth lens being a double-sided aspheric lens and having positive refractive power, wherein the sixth lens is a meniscus lens having a concave surface facing the image side near the optical axis and being formed as the aspheric surface, which changes to convex surface at an area apart from the optical axis, and the following conditional expressions (1) and (10) are satisfied: 0.6 <t23/t34<1.6; 25<│vd3-vd4│<45
where t23: a distance along the optical axis from the image-side surface of the second lens to the object- side surface of the third lens, t34: a distance along the optical axis from the image-side surface of the third lens to the object- side surface of the fourth lens, vd3: an abbe number at d-ray of the third lens, and vd4: an abbe number at d-ray of the fourth lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872
9/13/2022